Citation Nr: 1033534	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  07-00 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina



THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for service-connected schizophrenia, for accrued benefit 
purposes. 

2.  Entitlement to service connection for a somatization 
disorder, for accrued benefit purposes.

3.  Entitlement to service connection for cause of death (noted 
on the death certificate as dementia, with an underlying cause of 
vascular disease).


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Jebby Rasputnis


INTRODUCTION

The Veteran served on active duty from January 1943 to February 
1946.

This matter was last before the Board of Veterans' Appeals 
(Board) in November 2009, on appeal of a May 2006 rating decision 
of the Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).   

In November 2009, the Board denied the Appellant's claim for 
service connection for the Veteran's cause of death.  The 
Appellant subsequently appealed the Board's denial to the U.S. 
Court of Appeals for Veterans Claims (Court).  The Appellant and 
VA filed a Joint Motion for Remand with the Court.  In a June 
2010 Order, the Court remanded the claim to the Board for 
compliance with the instructions in the Joint Motion for Remand.

During the pendency of her appeal, the Appellant clarified that 
her December 2005 application for death compensation and accrued 
benefits specifically included claims of entitlement to service 
connection for a somatization disorder and to a disability rating 
in excess of 10 percent for schizophrenia, and special monthly 
pension.  The Board notes that entitlement to a special monthly 
pension was granted in an April 2006 rating decision and the RO 
adjudicated the remaining two (2) claims in a July 2008 rating 
decision.  The Appellant submitted a timely Notice of 
Disagreement (NOD) with the RO's July 2008 denial and the RO 
issued a statement of the case in March 2010.  

Although the Appellant has not yet filed a substantive appeal (VA 
Form 9) on these issues, the Board observes that the RO has taken 
no steps to close the appeal; as such, the requirement that there 
be a substantive appeal is deemed waived.  Percy v. Shinseki, No. 
05-2961 (U.S. Vet. App. Apr. 17, 2009); Gonzalez-Morales v. 
Principi, 16 Vet. App. 556 (2003) (per curiam order).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Appellant if 
further action is required.


FINDINGS OF FACT

1.  The Veteran died in October 2005.

2.  The Veteran has not been diagnosed with current schizophrenia 
since he filed his claim for a rating in excess of 10 percent for 
that disability.

3.  The Veteran's somatization disorder did not have its onset 
during service or within any applicable presumptive period, and 
is not shown to be related to any in-service injury or disease.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for 
schizophrenia, for accrued benefit purposes, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5121 (West 2002); 38 
C.F.R. §§ 3.1000, 3.102, 3.159, 3.321, 4.1-4.14, 4.125-4.130, 
Diagnostic Code 9203 (2009).

2.  The criteria for service connection for a somatization 
disorder, for accrued benefit purposes, have not been met.  38 
U.S.C.A. § 5121 (West 2002 & Supp. 2009); 38 C.F.R. § 3.1000 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 
2009), prescribes several requirements as to VA's duty to notify 
and assist a claimant with the evidentiary development of a 
pending claim for compensation or other benefits.  Implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must inform the claimant of any information and evidence 
(1) that is necessary to substantiate the claim; (2) that the 
claimant is expected to provide; and (3) that VA will seek to 
provide on the claimant's behalf.  See also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II").  The 
Board notes that a regulatory amendment effective for claims 
pending as of, or filed after, May 30, 2008 removed the 
requirement that VA specifically request the claimant to provide 
any evidence in his or her possession that pertains to the claim.  
73 Fed. Reg. 23,353- 56 (Apr. 30, 2008), later codified at 38 CFR 
3.159(b)(1) (2009).

In the present case, the Board finds that an October 2008 letter 
satisfied VA's duty to notify under the VCAA.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This letter advised the Appellant what 
information and evidence was needed to substantiate her accrued 
benefits claims.  This letter also informed the Appellant about 
what information and evidence must be submitted by her, including 
enough information for the RO to request records from the sources 
identified by the Appellant.  Although the letter did not advise 
the Appellant, in compliance with Dingess/Hartman, 19 Vet. App. 
473, as to how VA establishes disability ratings and effective 
dates for any awards of benefits, no disability rating is being 
set and no effective date is being assigned so the Appellant is 
not prejudiced by lack of notice as to these issues.

The relevant notice was mailed to the Appellant prior to the 
December 2008 rating decision and, as such, was timely sent.  
Pelegrini, 18 Vet. App. at 120-121.  Regardless of the notice 
provided to the Appellant, there is no indication of any further 
available evidence or information to be associated with the 
record in regard to the claims decided herein.  In a claim for 
accrued benefits, the Board is prohibited from considering 
medical evidence received after the date of the veteran's death, 
with the exception of outstanding service medical records and VA 
records which are considered to be in the constructive possession 
of VA at the time of death.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. 
§ 3.1000(a),(d)(4); Hayes v. Brown, 4 Vet. App. 353, 360-61 
(1993).  As such, the record as it stands includes sufficient 
competent evidence to decide the claims.  See 38 C.F.R. § 
3.159(c)(4).  Under these circumstances, no further action is 
necessary to assist the Appellant.

In sum, the record reflects that the facts pertinent to the 
claims being decided have been properly developed and that no 
further development is required to comply with the provisions of 
the VCAA or the implementing regulations.  That is to say, "the 
record has been fully developed," and it is "difficult to discern 
what additional guidance VA could [provide] to the Appellant 
regarding what further evidence she should submit to substantiate 
her claim."  Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 
2004).  Accordingly, the Board will adjudicate the claims on the 
merits.

Accrued Benefits Claims

The Appellant contends that she is entitled to accrued benefits 
based on the Veteran's claims for an increased rating for 
schizophrenia and for service connection for a somatization 
disorder that were denied by the RO in March 2004.  The Veteran 
filed a timely Notice of Disagreement (NOD) in regard to the 
denials.

Applications for accrued benefits must be filed within one (1) 
year after the date of the Veteran's death.  38 U.S.C.A. § 
5121(c) (West 2002).  VA has concluded in reading 38 U.S.C.A. § 
5101 and 5121 together that, in order for a surviving spouse to 
be entitled to accrued benefits, a veteran must have a claim 
pending at the time of his death for such benefits or else be 
entitled to them under an existing rating or decision.  Here, the 
Veteran died in October 2005 and the accrued benefits application 
was timely filed in December 2005.  The Board notes that the RO 
did not adjudicate accrued benefits claims in specific regard to 
the increased rating and service connection claims until December 
2008 after the Appellant specified in a January 2007 statement 
that these issues were included in her 2005 general application 
for death compensation and accrued benefits.

Persons eligible for such payments (which are paid to the first 
living person listed) include: the veteran's spouse; his or her 
children (in equal shares); and his or her dependent parents (in 
equal shares) or the surviving parent.  In all other cases, only 
so much of the accrued benefit may be paid as may be necessary to 
reimburse the person who bore the expense of last sickness or 
burial of the veteran.  38 C.F.R. § 3.1000(a)(1),(4) (2009).

VA amended 38 C.F.R. § 3.1000, effective January 29, 2007, to 
ensure consistency with section 104 of the Veterans Benefits Act 
of 2003 and the amended 38 U.S.C. § 5121, with respect to payment 
of certain accrued benefits upon the death of a beneficiary.  See 
71 Fed. Reg. 78,368- 78,369 (Dec. 29, 2006) (Adopts as final 
rule, without change, the proposed rule published in the Federal 
Register on June 29, 2006); and see 71 Fed. Reg. 37,027- 37,031 
(June 29, 2006) (Proposed Rules).  In this case, 38 C.F.R. § 
3.1000, as amended, is applicable to the Appellant's claim.  As 
part of the amended 38 C.F.R. § 3.1000, a new 38 C.F.R. § 
3.1000(d)(5) has been added explaining that a claim for VA 
benefits pending on the date of death means a claim "filed" with 
VA that had not been finally adjudicated by VA on or before the 
date of death.  See e.g., Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998) (38 U.S.C.A. § 5101(a) is a clause of general 
applicability and mandates that a claim must be filed in order 
for any type of benefit to accrue or be paid.).

In a claim for accrued benefits, the Board is prohibited from 
considering medical evidence received after the date of the 
veteran's death.  However, there is an exception for outstanding 
service medical records and VA records, as they are considered to 
be in the constructive possession of VA at the time of death.  
See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a),(d)(4); Hayes v. 
Brown, 4 Vet. App. 353, 360-61 (1993).  With respect to the new 
version of 38 C.F.R. § 3.1000, those changes also included 
amending the definition of "[e]vidence in the file at date of 
death" in 38 C.F.R. § 3.1000(d)(4) to include "evidence in VA's 
possession on or before the date of the beneficiary's death, even 
if such evidence was not physically located in the VA claims 
folder on or before the date of death, in support of a claim for 
VA benefits pending on the date of death." 

In all decisions, the Board is required to apply caselaw issued 
by the Courts, statutes enacted by Congress, regulations issued 
by VA, and precedential opinions issued by VA's Office of General 
Counsel.  

Increased Rating

The Appellant is claiming that the Veteran, at the time of his 
death, was entitled to an evaluation in excess of 10 percent for 
schizophrenia.  He was granted entitlement to service connection 
for schizophrenia and assigned a total rating effective February 
1946, a 70 percent rating effective May 1946, and a 10 percent 
rating effective June 1947.  He filed a claim for an increased 
evaluation in September 2003.

Disability evaluations are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), which are based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a 
service-connected disability require review of the entire medical 
history regarding the disability.  38 C.F.R. §§ 4.1, 4.2 (2009).  
If there is a question that arises as to which evaluation to 
apply, the higher evaluation is for application if the disability 
more closely approximates the criteria for that rating; 
otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7 
(2009).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the Veteran.  
38 C.F.R. § 4.3 (2009).

Although a veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1 (and see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991)), where service connection 
has already been established, and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). A  
veteran may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
following analysis is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

Ratings shall be based, as far as practicable, upon the average 
impairments of earning capacity; however, the Secretary shall, 
from time to time, readjust this schedule of ratings in 
accordance with experience.  To accord justice in an exceptional 
case in which the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station submission, 
is authorized to approve an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities.  
The governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with related factors such as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

At the time of the Veteran's death, the RO had assigned his 
schizophrenia a disability rating of 10 percent, effective June 
1947.  The RO has assigned that rating pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9203 (reflecting service connection for 
schizophrenia, paranoid type).  According to 38 C.F.R. § 
4.126(a), a mental disorder shall be evaluated "based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of the 
level of disability at the moment of examination."

The regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned according to 
the manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

Accordingly, the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider all 
symptoms of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV (American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th ed. 
1994)).  Id.

The VA rating schedule provides that psychiatric disorders other 
than eating disorders, including schizophrenia, are to be 
evaluated according to a General Rating Formula for Mental 
Disorders.  38 C.F.R. § 4.130.

Under that formula, a noncompensable rating is assigned when a 
mental condition has been formally diagnosed, but the symptoms 
are not severe enough either to interfere with occupational and 
social functioning or to require continuous medication.

A 10 percent rating is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled by 
continuous medication.

A 30 percent rating is assigned when there is occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent rating may be assigned where there is occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as suicidal ideation; obsessed rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; memory loss for names of close relatives, own 
occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9203.

In rating the severity of the Veteran's service-connected 
psychiatric disability under the criteria listed above, the Board 
is aware of the fact that psychiatric health care providers have 
their own system for rating psychiatric disability.  This is the 
Global Assessment of Functioning (GAF) rating scale, and it is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health illness.  
Diagnostic and Statistical Manual for Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM- IV); and 
see Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV.  
The GAF scale score assigned does not determine the disability 
rating VA assigns, however, it is one of the medical findings 
employed in that determination.

The medical evidence shows a GAF score was assigned during the 
pendency of this claim.  An examiner's classification of the 
level of psychiatric impairment, by words or by a score, is to be 
considered, but is not determinative of the percentage rating to 
be assigned.  VAOPGCPREC 10-95.  A GAF score, however, is highly 
probative as it relates directly to the Veteran's level of 
impairment of social and industrial adaptability, as contemplated 
by the rating criteria for mental disorders.  Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

Regarding GAF scores potentially relevant to the case: 50 to 41 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job); and a GAF of 31 to 40 is 
defined as exhibiting some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, or 
irrelevant) or any major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  DSM-IV.

The Veteran's statements, as well as those of other laypersons, 
describing the symptoms of his service-connected disorder are 
deemed competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered with 
the clinical evidence of record and in conjunction with the 
pertinent rating criteria.

Significantly as it bears upon the severity of the service-
connected psychiatric disorder, there are no treatment records, 
dated subsequent to the filing of the Veteran's increased rating 
claim, which reflect a current diagnosis of schizophrenia.  An 
October 2003 VA treatment note lists the following health issues: 
history of myocardial infarction; vascular dementia; alcoholism; 
osteoarthritis; gout; and history of bipolar disorder.  

In December 2003 the Veteran was afforded a psychiatric 
examination.  The examiner noted review of the service treatment 
records and observed that the Veteran was diagnosed with 
schizophrenia of the paranoid type in 1945/1946, but reported 
that he had not experienced any hallucinations, delusions, or 
suspiciousness in "some time."  The Veteran noted that he 
received inpatient psychiatric treatment while in service, but 
did not see a psychiatrist or take any psychotropic medications.  
After conducting an interview with, and examination of, the 
Veteran, the examiner noted that he had experienced a past 
schizophrenic episode, but there was no further history of that 
disability found upon examination.  However, on the basis of the 
Veteran's current multi-infarct dementia, he was assigned a GAF 
score of 40.

In February 2004, the Veteran received a private psychiatric 
examination that also reflects his in-service history with 
schizophrenia.  The private examiner noted that the Veteran had 
an in-service schizophrenic episode that "apparently resolved 
once he was out of the service."   He was diagnosed with a 
somatization disorder and assigned a GAF of 35.

The evidence does not show that the Veteran experienced symptoms 
of schizophrenia since filing his claim for an increased 
evaluation.  As noted above, he was assigned a 10 percent rating 
for schizophrenia.  A 10 percent rating is assigned for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or; 
symptoms controlled by continuous medication.  As the Veteran did 
not reflect any of these symptoms in association with his 
service-connected schizophrenia, the Board finds that the 10 
percent rating more than compensated him for the extent of his 
disability and no higher rating was warranted.   As there is no 
basis for assigning an increased disability rating, there is also 
no basis for the assignment of a staged rating under Hart, 21 
Vet. App. 505.

The Board has also considered whether the Veteran's disability 
presents an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extraschedular ratings is warranted.  See 38 
C.F.R. § 3.321(b)(1) (2008); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996).  However, in this case there are no exceptional or 
unusual factors with regard to the Veteran's schizophrenia.  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  

The evidence does not show that the disability on appeal required 
frequent medical treatment or hospitalization.  Further, the 
Veteran has not claimed, or produced any evidence, that 
schizophrenia has caused marked interference with employment.  
Medical examiners have observed that the Veteran worked for 30 
years after his initial schizophrenic episode in service; no 
medical professional has indicated that the disability has 
contributed to an inability to work.  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology and provides for additional or more severe 
symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, and 
the assigned schedular evaluation is, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).   Consequently, 
referral for extraschedular consideration is not warranted.

Service Connection

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
Service connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. § 
3.303(d) (2009); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In general, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that a disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove 
service connection, the record must contain: (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony of an in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with a 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

The Veteran's service treatment records do not show any diagnosis 
of, or treatment for, a somatization disorder.  

Post service treatment records do not reveal any treatment for, 
or diagnosis of, a somatization disorder until 2004, 
approximately 58 years after service.  In February 2004, the 
Veteran received a private psychiatric examination and the 
examiner diagnosed him with a somatization disorder, 
undifferentiated with depressed mood.  The private examiner 
stated that subsequent to breaking his hip in his retirement 
years, the Veteran spent most of his time "in bed with multiple 
somatic complaints about things which have no basis."  The 
examiner noted that the Veteran's preoccupation with "a somatic 
function" had an onset "over the past few years."

There is no medical evidence, of record at the time of his death, 
discussing a possible link between the somatization disorder and 
the Veteran's service or his service-connected disabilities.  In 
the absence of any medical evidence supporting the existence of 
such a relationship, the claim must be denied: service connection 
requires medical evidence of a nexus between the claimed 
disability and service.  Pond, 12 Vet. App. 341; Caluza, 7 Vet. 
App. 498.  The Board has considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is against 
the claim for service connection, the doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.


ORDER

A disability rating in excess of 10 percent for service-connected 
schizophrenia, for accrued benefit purposes, is denied. 

Service connection for a somatization disorder, for accrued 
benefit purposes, is denied.



REMAND

As noted above, this case was remanded by the Court in June 2010.  
Through its Order, the Court directed VA to provide a statement 
of reasons or bases regarding whether a medical opinion, 
regarding the possibility that the Veteran's cause of death was 
related to service or to a service-connected disability, was 
necessary under the duty to assist.

After the Board issued the November 2009 decision, the Court 
decided Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), 
noting that a surviving spouse's lay opinion as to the existence 
of a possible medical nexus between a Veteran's service-connected 
disability and cause of death is competent evidence that must be 
given due consideration.  In relevant part, 38 U.S.C.A. 1154(a) 
(West 2002) requires that VA give "due consideration" to "all 
pertinent medical and lay evidence" in evaluating a claim for 
disability or death benefits.  As such, since the Appellant has 
contended that the Veteran's service-connected schizophrenia led 
to or hastened his death (either by contributing to general 
stress or causing an alcohol abuse disorder), the Board finds 
that a medical opinion is warranted under VA's duty to assist.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. The RO/AMC must afford the Appellant an 
additional opportunity to submit any 
information that is not evidenced by the 
current record.  The Appellant must be 
provided with the necessary authorizations 
for the release of any private records not 
currently on file.  If VA is unsuccessful in 
obtaining any identified additional records, 
the record should so indicate and the 
Appellant and her representative must be 
informed of the negative search and provided 
an opportunity to submit copies of any 
outstanding records.

2.  After the above has been completed, the 
RO/AMC must then provide the Veteran's 
claims file to a medical reviewer - 
specifically, a physician of suitable 
background and experience with mental 
disorders to determine whether the Veteran's 
service-connected schizophrenia led or 
contributed to his death.  The following 
considerations will govern the review:
		
a.  The claims folder and a copy of 
this remand will be made available to 
the reviewer, and the reviewer must 
specifically acknowledge receipt and 
review of these materials in any 
report generated.  

b.  The reviewer must address whether 
the Veteran experienced 
substance/alcohol abuse as the direct 
result of service or due to his 
service-connected schizophrenia.  If 
so, the reviewer must state whether or 
not the substance/alcohol led or 
materially contributed to the cause of 
death.  The reviewer also must provide 
an opinion as to whether or not the 
cumulative physical and mental stress 
experienced by the Veteran, as a 
result of his service-connected 
disabilities, likely led or materially 
contributed to his death.  The 
reviewer must discuss any pertinent 
evidence of record bearing on the 
cause of death claimed conditions, to 
include, but not limited to, the 
following:
	
i.	Service treatment records 
showing diagnosis and treatment 
of, and discharge for, 
schizophrenia;

ii.	The report of a December 
2003 VA examination noting 
schizophrenia by history only and 
that the Veteran completed a drug 
and alcohol rehabilitation 
program eight (8) years ago and 
was, at that time, sober;

iii.	The report of a private 
February 2004 psychiatric 
evaluation stating that the 
Veteran recovered from his 
schizophrenic break after 
discharge from service; and

iv.	November 2000 and August 
2005 private treatment notes 
assessing alcohol use/abuse 
syndrome with associated 
dementia.

d. In all conclusions, the reviewer 
must identify and explain the medical 
basis or bases, with identification of 
the evidence of record and citation to 
any medical treatises or other 
evidence relied upon.  A rationale 
must be provided for any findings 
rendered.  If the reviewer is unable 
to render an opinion without resort to 
speculation, he or she must so state.  

3.  After the above has been completed, the 
RO must review the claims file and ensure 
that all of the foregoing development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  If any report does not include 
adequate responses to the specific opinions 
requested, the report must be returned to 
the providing physician for corrective 
action.  See 38 C.F.R. § 4.2 (2009) (If the 
findings on a report are incomplete, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes).  

4.  Thereafter, the RO/AMC must consider all 
of the evidence of record and readjudicate 
the Appellant's claim of entitlement to 
service connection for cause of death.  If 
the benefit sought on appeal remains denied, 
the Appellant and her representative must be 
provided a supplemental statement of the 
case (SSOC) containing notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal.  
An appropriate period of time should be 
allowed for response.  Thereafter, if 
indicated, the case should be returned to 
the Board for appellate disposition.


The Appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The RO/AMC and the Appellant are advised that the Board is 
obligated by law to ensure that the RO/AMC complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO/AMC is neither 
optional nor discretionary.  Where the remand orders of the Board 
or the Courts are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




